DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Dominic Yobbi (Reg. 76817) per email communication on 08/18/2021 following a telephone interview on 08/16/2021.
The application has been amended as follows:

Claim Amendments:

1. 	(Currently Amended) A mobile station comprising: 
a wireless communication module for transmitting messages to a partner station, wherein the wireless communication module transmits a Shared Radiation Pattern Message (SRPM) to the partner station, the SRPM including an antenna radiation pattern of the mobile station and a geographical position of the mobile station,
wherein the partner station comprises a processing unit that calculates an Antenna radiation pattern Independent Channel Representation (AICR) configured to be communicated from the partner station to a second or third mobile station, 
wherein the calculation of the AICR is executed with 
information regarding spherical coordinates of an antenna of the partner station, an antenna of the mobile station and an antenna of one of the second mobile station and the third mobile station, 
information regarding the antenna radiation pattern of the mobile station, an antenna radiation pattern of one of the second mobile station and the third mobile station and an antenna radiation pattern of the partner station, and 
information regarding at least one of a measured transfer function for communication between the mobile station and the partner station measured at the partner station, and a measured transfer function for communication between the mobile station and one of the second mobile station measured at the second mobile station and the third mobile station measured at the third mobile station,
wherein the calculation of the AICR is executed without information regarding a geometrical profile of the mobile station, a geometrical profile of the second mobile station, a geometrical profile of the third mobile station, and a geometrical profile of the partner station, and 
wherein the communication module transmits the AICR to at least one of the second mobile station and the third mobile station.

2. 	(Cancelled).

3. 	(Currently Amended) The mobile station of claim 1 [[2]], wherein the wireless communication module transmits a message to the partner station with a channel quality prediction based on the received AICR 

4. 	(Currently Amended) The mobile station of claim 1, wherein the mobile station and the partner station are vehicles equipped with the wireless communication module, and wherein the SRPM further includes information about a velocity and a direction of travel of the transportation vehicles.

5. 	(Currently Amended) A base station for a cellular mobile communication system, the base station comprising: 
a communication transceiver for transmitting messages to a mobile station and receiving communication, the communication transceiver configured to transmit and receive a Shared Radiation Pattern Message (SRPM), the SRPM including an antenna radiation pattern of a first mobile station and a geographical position of the first mobile station; and 
a processing unit that calculates an Antenna radiation pattern Independent Channel Representation (AICR) for communication between the first mobile station and the base station, 
wherein the calculation of the AICR is executed with 
information regarding spherical coordinates of an antenna of the first mobile station and an antenna of a second mobile station, 
information regarding an antenna radiation pattern of the first mobile station and an antenna radiation pattern of the second mobile station, and 
information regarding at least one of a measured transfer function for communication between the first mobile station and the second mobile station measured at the second mobile station and a measured transfer function for communication between the first mobile station and the second mobile station measured at the second mobile station,
wherein the calculation of the AICR is executed without information regarding a geometrical profile of the first mobile station, a geometrical profile of the second mobile station, and a geometrical profile of the base station,
wherein the communication transceiver transmits the AICR to the second mobile station.

6. 	(Currently Amended) A method for performing a wireless communication, based on an antenna radiation pattern of a first mobile station, the wireless communication being between a second mobile station and a partner station, the method comprising: 
transmitting a Shared Radiation Pattern Message (SRPM) to the partner station, the SRPM including an antenna radiation pattern of the first mobile station to the partner station and a geographical position of the first mobile station; 
calculating, in the partner station, an Antenna radiation pattern Independent Channel Representation (AICR) for communication between the first mobile station and the partner station, 
wherein the calculation of the AICR is executed with 
information regarding spherical coordinates of an antenna of the partner station, an antenna of the mobile station and an antenna of the second mobile station, 
information regarding an antenna radiation pattern of the mobile station, an antenna radiation pattern of the second mobile station and an antenna radiation pattern of the partner station, and 
information regarding at least one of a measured transfer function for communication between the first mobile station and the partner station measured at the partner station, and a measured transfer function for communication between the first mobile station and the second mobile station measured at the second mobile station, and 
wherein the calculation of the AICR being executed without information regarding a geometrical profile of the first mobile station, a geometrical profile of the second mobile station, and a geometrical profile of the partner station; 
transmitting the AICR to the second mobile station; and 
performing the communication between the second mobile station and the partner station based on the AICR between the first mobile station and the partner station,
wherein the calculating in the partner station the AICR for the communication between the second mobile station and the partner station includes multiplying an inverse of the received antenna radiation pattern from the first mobile station with a measured transfer function of a communication channel for the communication between the mobile station and the partner station.

7. 	(Original)  The method of claim 6, wherein the first mobile station and second mobile station are each transportation vehicles equipped with a communication module moving on a road, place or ground, wherein the communication modules perform the wireless communication, and wherein the position of the second mobile station at the time when performing the communication between the second mobile station and the partner station corresponds to the position at the time when the first mobile station was transmitting the antenna radiation pattern to the partner station.

8. 	(Original) The method of claim 6, wherein the communication module is adapted for a communication according to a cellular mobile communication system and the partner station is a base station of the cellular mobile communication system.

9. 	(Currently Amended)  The method of claim 6, wherein the first mobile station transmits the antenna radiation pattern in a Shared Radiation Pattern Message (SRPM) wherein the SRPM message further includes information about a velocity and a direction of travel of the transportation vehicle, and an AICR 

10. 	(Cancelled).

11. 	(Currently Amended) A method for performing a wireless communication between a third mobile station and a partner station, the method comprising: 
transmitting a Shared Radiation Pattern Message (SRPM) to the partner station, the SRPM including an antenna radiation pattern of a first mobile station to the partner station and a geographical position of the first mobile station; 
calculating, in the partner station, an Antenna radiation pattern Independent Channel Representation (AICR) for communication between the first mobile station and the partner station, 
wherein the calculation of the AICR is executed with 
information regarding spherical coordinates of an antenna of the partner station, an antenna of a mobile station and an antenna of a second mobile station, 
information regarding an antenna radiation pattern of the mobile station, an antenna radiation pattern of the second mobile station and an antenna radiation pattern of the partner station, and 
information regarding at least one of a measured transfer function for communication between the third mobile station and the partner station measured at the partner station and a measured transfer function for communication between the first mobile station and the second mobile station measured at the second mobile station, and 
wherein the calculation of the AICR is executed without information regarding a geometrical profile of the first mobile station, a geometrical profile of a second mobile station, a geometrical profile of the third mobile station, and a geometrical profile of the partner station; 
transmitting the AICR to the third mobile station and performing the communication between the third mobile station and the partner station based on the AICR between the first mobile station and the partner station.

12. 	(Currently Amended)  The method of claim 11, wherein the first and third mobile station and the partner station are transportation vehicles equipped with wireless communication modules moving on a road, place or ground, wherein the communication module is adapted for a wireless communication according to a V2V or V2X communication system, and wherein a geographical position of the third mobile station at a time when performing a geographical position of the partner station at a time when the first mobile station had previously transmitted the (SRPM) to the partner station.

13. 	(Currently Amended)  The method of claim 11, wherein the first mobile station transmits the antenna radiation pattern in a shared radiation pattern message (SRPM) wherein the SRPM message further includes information about a velocity and a direction of travel of the transportation vehicle, and an AICR 

14. 	(Currently Amended) The method of claim 11, wherein the calculating in the partner station the AICR an inverse of the received antenna radiation pattern from the first mobile station with a measured transfer function of a communication channel for the communication between the mobile station and the partner station.

Reasons for Allowance
Claims 1, 3-9 and 11-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses about Shared Radiation Pattern Message (SRPM) that includes an antenna radiation pattern and a geographical position of a mobile station being transmitted to a partner station which calculates an Antenna radiation pattern Independent Channel Representation (AICR) to be transmitted to one of a second mobile station and a third mobile station. In order to calculate the AICR, the following information is needed; information regarding spherical coordinates of antennas of the partner station, the mobile station, one of the second mobile station and the third mobile station, information regarding antenna radiation pattern of the mobile station, the partner station, one of the second mobile station and the third mobile station, and information regarding one of a measured transfer function for communication between the mobile station and the partner station measured at the partner station and a measured transfer function for communication between the mobile station and one of the second mobile station measured at the second mobile station and the third mobile station measured at the third mobile station.

A mobile station comprising: 
a wireless communication module for transmitting messages to a partner station, wherein the wireless communication module transmits a Shared Radiation Pattern Message (SRPM) to the partner station, the SRPM including an antenna radiation pattern of the mobile station and a geographical position of the mobile station,
wherein the partner station comprises a processing unit that calculates an Antenna radiation pattern Independent Channel Representation (AICR) configured to be communicated from the partner station to a second or third mobile station, 
wherein the calculation of the AICR is executed with information regarding spherical coordinates of an antenna of the partner station, an antenna of the mobile station, an antenna of one of the second mobile station and the third mobile station, information regarding the antenna radiation pattern of the mobile station, an antenna radiation pattern of one of the second mobile station and the third mobile station, an antenna radiation pattern of the partner station, and information regarding at least one of a measured transfer function for communication between the mobile station and the partner station measured at the partner station , and a measured transfer function for communication between the mobile station and one of the second mobile station measured at the second mobile station and the third mobile station measured at the third mobile station,
wherein the calculation of the AICR is executed without information regarding a geometrical profile of the mobile station, a geometrical profile of the second mobile station, a geometrical profile of the third mobile station, and a geometrical profile of the partner station, and 
wherein the communication module transmits the AICR to at least one of the second mobile station and the third mobile station.


Regarding claims 5, 6 and 11, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-4, 7-9 and 12-14, these claims depend from one of claims 1, 5-6 and 11 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411